Title: From Thomas Jefferson to Bernard Peyton, 14 June 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
June 14. 22.
On the 12th I drew on you in favr of John R. Campbell for 101.34 D and in favr of John W. Eppes for 163.20 D I shall postpone awhile as well as lessen my demand on London. mr Jones Collector of Petersburg informs me he has recd for me from England a box containing a portrait. I have desired him to forward it to you and to draw on you for the amount of freight, duty & charges. Mayo will deposit with you a small bundle of books, which be so good as to forward by a waggon to be left at Raphael’s who will pay the carriage. so also as to the portrait. I must request you to send me in the same way 3. boxes of tin of the kind furnished to mr Brockenbrough for covering houses. I have lost sight of the dates of renewal of my several notes in bank. perhaps you can inform me of them. in the mean time I inclose you a set for fear of my being too late.affectionately yoursTh: Jefferson